Citation Nr: 0518108	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  97-23 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $26,574.42, plus 
interest, to include the issue of whether waiver of recovery 
is precluded by bad faith.


REPRESENTATION

Appellant represented by:	Richard R. James, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968 and has reported active service from April 1977 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, which found that there was bad faith on the part of 
the veteran in creating the loan guaranty indebtedness, 
thereby precluding further consideration of waiver of 
recovery of the debt under the principles of equity and good 
conscience.  

The Board remanded the appeal in April 1998.  A hearing was 
held before a Member of the Board in April 1999.  By letter 
dated in April 2005, the veteran was informed that the Board 
no longer employed the Member of the Board before whom he 
appeared for a hearing in April 1999.  He was informed that 
he had the right to another hearing before a different 
Veterans Law Judge.  He was informed that if he did not 
respond within 30 days, the Board would proceed with its 
review of his case.  No response was received from the 
veteran.

A February 2000 Board decision denied the veteran's request 
for a waiver of recovery of the loan guaranty indebtedness 
because of bad faith.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2002 order, the Court vacated and 
remanded the Board's February 2000 decision.  A copy of the 
Court's order has been included in the claims file.  The 
Board remanded the appeal in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board's April 2003 remand included directing the RO to:  
inform the appellant of all mitigating factors that may apply 
to his claim for waiver of recovery of his loan guaranty 
indebtedness, accord the appellant a personal interview in 
accordance with 38 C.F.R. § 1.913, and consider the 
appellant's request for waiver of his loan guaranty 
indebtedness under all statutory and regulatory provisions 
that might provide relief to him, to include but not 
necessarily limited to 38 C.F.R. §§ 1.931(a), (b) 
(compromise); 1.941(b) (suspension); 1.942(a) (termination); 
and 1.965 (equity and good conscience), and determine how 
much debt has been paid and how much remains to be paid if 
all or a portion of the appellant's debt cannot be mitigated.

Following the April 2003 remand the RO advised the veteran, 
by letter dated in October 2004, that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), did not apply to waiver of recovery of overpayment 
cases, and that the veteran could submit any additional 
evidence and argument in support of his claim.  A 
supplemental statement of the case was issued in January 
2005, but the April 2003 remand directives referred to above 
do not appear to have been accomplished.  A remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In light of the above, the appeal is REMANDED for the 
following:

1.  Inform the appellant of all 
mitigating factors that may apply to his 
claim for waiver of recovery of his loan 
guaranty indebtedness.

2.  Accord the appellant a personal 
interview in accordance with 38 C.F.R. 
§ 1.913.

3.  Consider the appellant's request for 
waiver of his loan guaranty indebtedness 
under all statutory and regulatory 
provisions that might provide relief to 
him, to include but not necessarily 
limited to 38 C.F.R. §§ 1.931(a), (b) 
(compromise); 1.941(b) (suspension); 
1.942(a) (termination); and 1.965 (equity 
and good conscience).  If all or a 
portion of the debt cannot be mitigated, 
determine how much debt has been paid and 
how much remains to be paid.

4.  If the appellant, at the conclusion 
of this process, is still indebted to VA, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative and they should be 
provided the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

